Case 2:20-cv-00180-JLB-MRM Document 26-14 Filed 05/18/20 Page 1 of 4 PageID 275




            EXHIBIT 11
       Case 2:20-cv-00180-JLB-MRM Document 26-14 Filed 05/18/20 Page 2 of 4 PageID 276
Charities.com
New York State Office of the Attorney General

   •   HOME
   •   CHARITIES
   •   TRUSTS & ESTATES
   •   DONORS
   •   FORMS



                     Search Charities Database
                  Posting here does not mean the organization is an approved tax-exempt organization under the Internal
        About the Revenue Code. The IRS determines tax-exempt status.
       Charities
       Bureau     Contributions are not tax deductible unless the IRS determines the organization is tax-exempt. To search
                  a list of tax-exempt organizations, use the IRS Exempt Organization Search Tool provided by the IRS.
                  Some organizations, like religious organizations, may not appear on the IRS list because they are not
                  required to file with IRS in order to be tax-exempt.

        Complaint For information about the deductibility of contributions to organizations with pending applications for tax
       Form       exempt status from the IRS, visit IRS.Gov.

                     The Attorney General's Office does not endorse or approve any organization posted in this website.


   •    FAQl

                      SEARCH RESULTS SELECTION

                      Organization Name:                        A Joyful Heart Foundation

   •    Guides & I Registration Type:                           NFP
       Publications
                    Registration Category:                      Dual

                      Month number fiscal year ends :           12

                      Federal ID No. (EIN):                     721519537
   •    Helpful
                      NY State Reg. No.:                        40-31-64
       Websites
                      County:                                   NO DATA AVAILABLE

                                                                25 BROADWAY, 9TH FL
                      Address:
                                                                NEW YORK , NY 10004
        Pennies for
       Charity      Web Site:                                   www.joyfulheartfoundation.org


                      Documents Available:
                   Underlined documents can be viewed by clicking on the documents' names. When
        Search the clicking on a document, depending on the browser you are using, it may be
       Registry    necessary to select a choice other than Open to access the document. For
                   example, if given the choices Open and Save, it may necessary to click on Save to
       pqr         view the document.
                      Registration Documents                                                                      Received
    Case 2:20-cv-00180-JLB-MRM Document 26-14 Filed 05/18/20 Page 3 of 4 PageID 277
     Statutes & Bylaws/organizational rules                                                                    06/07/2007
    Regulations
                Registration Statement for Charitable Organizations                                            06/07/2007
                  Registration Statement for Charitable Organizations                                          08/31/2010
                  Certificate of Incorporation                                                                 06/07/2007

•    Online       IRS Determination Letter                                                                     08/31/2010
    Seminars      IRS Determination Letter                                                                     06/07/2007
                                                                                                               Fiscal
    z             Annual Filing for Charitable Organizations
                                                                                                               Year End
                  Annual Filing for Charitable Organizations
     Contact Us
                  Annual Filing for Charitable Organizations                                                   12/31/2018
                  Annual Filing for Charitable Organizations                                                   12/31/2017
                  Annual Filing for Charitable Organizations                                                   12/31/2016
                  Annual Filing for Charitable Organizations                                                   12/31/2007
                  Annual Filing for Charitable Organizations                                                   12/31/2007
                  Annual Filing for Charitable Organizations                                                   12/31/2006
                  Annual Filing for Charitable Organizations                                                   06/30/2016
                  Annual Filing for Charitable Organizations                                                   06/30/2015
                  Annual Filing for Charitable Organizations                                                   06/30/2014
                  Annual Filing for Charitable Organizations                                                   06/30/2013
                  Annual Filing for Charitable Organizations                                                   06/30/2012
                  Annual Filing for Charitable Organizations                                                   06/30/2011
                  Annual Filing for Charitable Organizations                                                   06/30/2010
                  Annual Filing for Charitable Organizations                                                   06/30/2009
                  Annual Filing for Charitable Organizations                                                   06/30/2008
                  Other Filed Documents                                                                        Received
                  Accountant Report                                                                            08/18/2009
                  IRS Annual Return                                                                            08/18/2009
                  IRS Form 990 Series Schedule A                                                               08/18/2009




                  If no Filing Year End date appears, then the filing is currently being processed.

                  Documents listed above include the most commonly requested filings received by the Charities Bureau
                  from the specified registrant. Listed documents that were received on or after November 13, 2006 are
                  available for online viewing by clicking on the appropriate link. Listed documents received prior to
                  November 13, 2006 and other filings made by the registrant are available by utilizing this agency's
                  Freedom of Information Law (FOIL) process.

                  Private foundations that have filed Internal revenue Service form 990-PF may also have filed a list of
                  contributors and the amounts of their contributions (Schedule B to the 990-PF). A copy of such a list
                  may also be requested through the Freedom of Information Law (FOIL) process.
     Case 2:20-cv-00180-JLB-MRM Document 26-14 Filed 05/18/20 Page 4 of 4 PageID 278




Home I Contact Us        © 2012 NEW YORK STATE ATTORNEY GENERAL. All rights reserved.
     Privacy Policy I Disclaimer
